Lane, J. (dissenting).
The appellants are owners or lessees of Class A multiple dwellings constructed after February 1, 1947. Initially, the mortgagee on each of the premises was a bank, and the mortgages were insured by the Secretary of Housing and Urban Development, the Federal Housing Administration, or the Federal National Mortgage Association. In each instance, the mortgagees subsequently assigned these mortgages to a public agency.*
The enactment of the Rent Stabilization Law in 1969 was intended by the New York City Council to prevent "unwarranted and abnormal increases in rents” in housing accommodations not then subject to rent control (either because they were built after 1947 or were decontrolled for various other reasons), by controlling residential rents and evictions in those premises. However, the legislative findings articulated as a part of the Rent Stabilization Law specifically stated that the transition from governmental regulation to a normal market of free bargaining between landlord and tenant was still the objective of both State and city policy (Admininstrative Code, § YY51-1.0).
Subsequently, in 1971, the Vacancy Decontrol Law was enacted by the State Legislature (L 1971, ch 371), which allowed all apartments vacant effective June 30, 1971 to be rented on a "free market” basis. In 1974, the Emergency Tenant Protection Act retracted a part of this "free market” interaction between landlord and tenant. The Emergency Tenant Protection Act was a reaction to alleged renewed *238excesses by landlords in their rental programs and was intended as local option legislation.
Under statutory schemes of both the Rent Stabilization Law and the Emergency Tenant Protection Act, certain types of residential accommodations were exempted from control and subject to the "free market” rental approach. For example, the Rent Stabilization Law provided that:
"This law shall apply to Class A multiple dwellings not owned as a co-operative or as a condominium, containing six or more dwelling units which:
"a. were completed after February first, nineteen hundred forty-seven, except dwelling units (1) owned or leased by, or financed by loans from, a public agency or public benefit corporation”. (Administrative Code, § YY51-3.0 [Local Law No. 16, May 6, 1969].)
In 1974, the passage of the Emergency Tenant Protection Act (L 1974, ch 576) provided for retention of section YY51-3.0 of the Administrative Code, as above quoted; however, the subdivision designations in the section were changed and the Rent Stabilization statute was also applied to: "other housing accommodations made subject to this law pursuant to the emergency tenant protection act of nineteen seventy-four.” (Administrative Code § YY51-3.0, subd b.)
The Emergency Tenant Protection Act, in its delineation of housing accommodations subject to regulation, provided that:
"a. A declaration of emergency may be made * * * as to all or any class or classes of housing accommodations in a municipality, except:
* * *
"(2) housing accommodations owned or operated by the United States, the state of New York, any political subdivision, agency or instrumentality thereof, any municipality or any public housing authority”. (Emergency Tenant Protection Act, § 5.)
A reading of the two statutes above quoted reveals that the Rent Stabilization Law provides an exemption for housing accommodations financed by loans from a public agency while the Emergency Tenant Protection Act does not.
Noteworthy is the fact that housing accommodations such as condominiums, co-operatives and Class B dwellings are not specifically exempted by the Emergency Tenant Protection *239Act but are exempted by the Rent Stabilization Law. Concededly they are still exempt from regulation, though not specifically exempted by the Emergency Tenant Protection Act.
At issue in the case at bar is whether or not the Rent Stabilization Law exemption still obtains with regard to accommodations financed by a public agency. If it does, it is urged by the owners and lessees, who are the petitioners in this proceeding, that they are entitled to this exemption.
Special Term found in favor of the defendants-respondents. I would reverse.
Chapter 576 of the Laws of 1974 contained therein both the amended version of section YY51-3.0 of the Administrative Code and the sections of the Emergency Tenant Protection Act.
Section 95 of the General Construction Law provides that: "The provisions of a law repealing a prior law, which are substantial re-enactments of provisions of the prior law, shall be construed as a continuation of such provisions of such prior law, modified or amended according to the language employed, and not as new enactments.” Clearly, therefore, the Legislature by its re-enactment of section YY51-3.0 with the Emergency Tenant Protection Act intended the previous exemptions to remain in effect.
Furthermore, from the fact that other exemptions not mentioned in the Emergency Tenant Protection Act are still in force, it is patent that the Emergency Tenant Protection Act exemptions were not intended to be exhaustive with relation to a locality such as New York City, which already had rent control statutes in effect.
The Emergency Tenant Protection Act exemptions are still meaningful and not repetitive in those municipalities opting to adopt the Emergency Tenant Protection Act and having no prior protective statutory scheme as to rent controls.
Lastly, the Emergency Tenant Protection Act enactment itself specifically provided that: "All rights, remedies and obligations heretofore created pursuant to the New York city rent stabilization law, including those contained in the code of the rent stabilization association of New York city, approved by the New York city housing and development administration, and the orders of the conciliation and appeals board, shall inure to the benefit of all owners and tenants of units subject to this chapter.” (L 1974, ch 576, § 15.)
*240I would therefore give effect to the exemptions contained in the Administrative Code (§ YY51-3.0, subd [a], par [1], cl [a]).
Remaining for resolution is whether the financing of the premises involved was obtained "by loans from a public agency”. It is to be recalled that the mortgagees were originally banks whose interests were later assigned to the various public agencies involved. It is urged that the statute contemplated only direct financing by a public agency and not financing arising out of an assignment.
The statute, however, does not include the word "direct” and therefore we may only look to the fact that, at present, the buildings are indeed financed by loans (albeit via assignment) of a public agency.
Accordingly, the order and judgment (one paper) of the Supreme Court, New York County, entered November 12, 1975, denying plaintiffs’ motion for summary judgment and declaring the premises to be subject to rent stabilization, should be reversed on the law and plaintiffs’ motion for summary judgment should be granted, declaring the rights of the parties in a manner consistent with this opinion.
Markewich, J. P., and Birns, J., concur with Silverman, J.; Murphy and Lane, JJ., dissent in an opinion by Lane, J.
Order and judgment (one paper), Supreme Court, New York County, entered on November 12, 1975, affirmed. Respondents shall recover of appellants $60 costs and disbursements of this appeal.

 The agencies involved were the Secretary of Housing and Urban Development, the Government National Mortgage Association, or the Federal National Mortgage Association.